864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re CLARK SURGICAL CORP.
No. 88-1415.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1988.

Before RICH, NIES and BISSELL, Circuit Judges.
RICH, Circuit Judge.

DECISION

1
This appeal is from the decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board affirming the refusal of the Examining Attorney to register Clark Surgical Corp.'s mark CRITI-CARE (and design) for services in connection with supplying first-aid kits and supplies and medical equipment, serial No. 574,804, based on the prior registration of CRITICARE HN for High Nitrogen Elemental Diet, Reg. No. 1,225,709.  We affirm.

OPINION

2
The near identity of the marks in their principal feature--the coined word portion CRITICARE--and the similarity of the services and goods, respectively, fully justify the decisions below to deny registration under section 2(d) of the Trademark Act, 15 USC 1052(d), because of likelihood of confusion.  The board carefully analyzed the situation and after full consideration of the briefs and oral argument we find no reversible error.